UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 27, 2013 Date of Report (Date of earliest event reported) PEERLESS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 0-21287 (Commission File Number) 95-3732595 (IRS EmployerIdentification Number) 1055 Washington Blvd. 8 th Floor Stamford, CT 06901 (Address of principal executive offices) (Zip Code) (203) 350-0040 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Peerless Systems Corporation (the “Company”) held its Annual Meeting of Stockholders on June 27, 2013. A total of 2,434,483 shares of Common Stock, representing approximately 84% of the shares outstanding and eligible to vote and constituting a quorum, were represented in person or by valid proxies at the Annual Meeting. At the Annual Meeting, the Company’s stockholders (i) elected Timothy E. Brog, Matthew R. Dickman, Jeffrey A. Hammer and Gerald A. Stein as directors of the Company, (ii) ratified the selection of Mayer Hoffman McCann P.C. as the independent registered public accounting firm of the Company for the fiscal year ending January 31, 2014, (iii) approved, on an advisory basis, the compensation of our named executive officers, and (iv) recommended, on an advisory basis, that the frequency of future advisory votes on the compensation of our named executive officers be conducted every year. The final results for these matters submitted were as follows: Proposal 1: All of the nominees for director were elected to serve until the next annual meeting or until their respective successors are elected, by the votes set forth in the table below: Director For Withhold Broker Non-Vote Timothy E. Brog Matthew R. Dickman Jeffrey A. Hammer Gerald A. Stein Proposal 2: The appointment of Mayer Hoffman McCann P.C . as the Company's independent registered public accounting firm for fiscal 2014 was ratified by the stockholders, by the votes set forth in the table below: For Against Abstain Proposal 3: The Company's stockholders approved, on an advisory basis, the compensation of the Company's named executive officers as disclosed in the Company's Proxy Statement, by the votes set forth in the table below: For Against Abstain Broker Non-Vote Proposal 4: The Company's stockholders recommended, on an advisory basis, one year as the frequency of future advisory votes on the compensation of our named executive officers, by the votes set forth in the table below: 1 year 2 years 3 years Abstain Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEERLESS SYSTEMS CORPORATION Date:June 28, 2013 By: /s/Timothy E. Brog Name: Timothy E. Brog Title: Chief Executive Officer
